Name: Commission Implementing Regulation (EU) NoÃ 1103/2013 of 6Ã November 2013 amending Regulation (EU) NoÃ 185/2010 as regards recognising the equivalence of security standards of third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: America;  Europe;  transport policy;  technology and technical regulations;  air and space transport
 Date Published: nan

 7.11.2013 EN Official Journal of the European Union L 296/6 COMMISSION IMPLEMENTING REGULATION (EU) No 1103/2013 of 6 November 2013 amending Regulation (EU) No 185/2010 as regards recognising the equivalence of security standards of third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 establishing common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) In accordance with Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (2), the Commission recognises the equivalence of aviation security standards of third countries under the condition that the criteria set out in that Regulation are met. (2) The Commission has verified that Vagar airport in Faroe Islands and Kangerlussuaq airport in Greenland fulfil the criteria set out in Part E of the Annex to Regulation (EC) No 272/2009. (3) Commission Regulation (EU) No 185/2010 (3), lists in its Annex the third countries recognised as applying security standards equivalent to the common basic standards that Regulation (EC) No 272/2009 establishes. (4) Regulation (EU) No 185/2010 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 185/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 72. (2) OJ L 91, 3.4.2009, p. 7. (3) Commission Regulation (EU) No 185/2010 of 4 March 2010 laying down detailed measures for the implementation of the common basic standards on aviation security (OJ L 55, 5.3.2010, p. 1). ANNEX The Annex to Regulation (EU) No 185/2010 is amended as follows: (1) in Chapter 3, Attachment 3-B, the following entries are added: Vagar airport in Faroe Islands Kangerlussuaq airport in Greenland (2) in Chapter 4, Attachment 4-B, the following entries are added: Vagar airport in Faroe Islands Kangerlussuaq airport in Greenland (3) in Chapter 5, Attachment 5-A, the following entries are added: Vagar airport in Faroe Islands Kangerlussuaq airport in Greenland